     Case 19-30934    Doc 40     Filed 05/21/21 Entered 05/21/21 16:27:00     Desc Main
                                   Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   WESTERN DIVISION

In re:
      Rene A. Bernier                                       Chapter 7

       Debtor                                               Case No. 19-30934-EDK


 TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY PRIVATE SALE,
                  FREE AND CLEAR OF LIENS AND ENCUMBRANCES
To the Honorable Elizabeth D. Katz, U.S. Bankruptcy Judge:

Now comes David W. Ostrander, Chapter 7 Trustee in the above captioned case
(“Trustee”), by his counsel, and requests that the Court authorize him to sell the single
family home located at 115 Pasadena Street, Springfield, Hampden County,
Massachusetts (the “Property”), to Lamont and India Clemons (“Buyer”) of Springfield,
Massachusetts, for the price of one hundred thirty thousand dollars ($130,000.00), free
and clear of liens and encumbrances. In support of this Motion, the Trustee respectfully
represents as follows:
1.     The Debtor filed a Chapter 7 Voluntary Petition on November 26, 2019 (the
       “Petition Date”).

2.     The first Meeting Of Creditors was conducted on January 14, 2020.

3.     On Schedule A/B – Property, the Debtor disclosed that he was the sole owner of
       the Property, and listed its value as $101,500. Further, the Debtor stated that the
       value listed was the assessed value and “Debtor to surrender property.”

4.     On Schedule D – Creditors Who Have Claims Secured By Property, the Debtor
       listed Shellpoint Mortgage Servicing (“Shellpoint”) as mortgagee for the Property,
       and that $126,669 was owed to Shellpoint.

5.     On his Voluntary Petition, the Debtor stated that he did not reside at the Property.
       In his Statement Of Financial Affairs, the Debtor stated that he last resided at the
       Property in July, 2019. In his Statement Of Intention, he stated that he intended to
       surrender the Property.
     Case 19-30934    Doc 40   Filed 05/21/21 Entered 05/21/21 16:27:00      Desc Main
                                 Document     Page 2 of 4



6.     The Debtor claimed an exemption of one dollar ($1.00) in the Property pursuant to
       11 U.S.C. §522(d)(1).

7.     At the Meeting Of Creditors, the Debtor confirmed that he no longer resided at the
       Property and that he intended to surrender it.

8.     On January 31, 2020, the Trustee filed a Motion To Employ BK Global Real Estate
       Services and Teamwork Realty Group As Real Estate Brokers. That motion was
       granted on February 19, 2020.

9.     Thereafter the brokers marketed the Property for sale. In the interim, however,
       Shellpoint filed, on May 19, 2020, a motion for relief from stay which was allowed
       on July 7, 2020. In the motion, Shellpoint represented that it was owed
       approximately $129,425 as of April 17, 2020.

10. On October 28, 2020, the Trustee filed a Motion To Sell Property Of The Estate By
       Private Sale, Free And Clear Of Liens And Encumbrances to LE AND
       ASSOCIATES, LLC (“LE”) for the price of $102,500. That Motion was granted on
       November 30, 2020, but LE subsequently defaulted and forfeited its deposit of
       $950 to the Bankruptcy Estate. Thereafter sale efforts were renewed that have
       resulted in the current offer from Buyer of $130,000. A copy of the Purchase And
       Sale Agreement has been attached to this motion.

11. The Trustee has been informed that the mortgage payoff as of April 27, 2021, is
       approximately $147,403.

12. From the sale proceeds, in additional to typical closing costs, a broker’s
       commission in the amount of $7,800 representing 6% of the sale price ($130,000),
       will be paid. The commission will be split evenly between BK Global Real Estate
       Services, Teamwork Realty Group, LLC, and Homes Logic Real Estate (the broker
       that procured the Buyer), with each receiving 2% of the total commission amount.

13. The Property will be sold free and clear of liens, encumbrances and interests with
       any perfected, enforceable, valid liens shall attach to the proceeds of the sale
       according to priorities established under applicable law. Upon information and
       belief, there are no other liens, other than the Shellpoint mortgage, that encumber



In re: Rene A. Bernier, Chapter 7, Case No. 19-30934-EDK                         Page 2
     Case 19-30934      Doc 40   Filed 05/21/21 Entered 05/21/21 16:27:00           Desc Main
                                   Document     Page 3 of 4



       the Property. Any real estate taxes or other municipal charges due will be paid
       from the sale proceeds.

14. Shellpoint has agreed to the sale in consideration of a payment in an amount not
       less than $112,667.36 on or before June 25, 2021 1.

15. The minimum increase required for higher offers will not exceed 5% of the
       proposed original purchase price and, therefore, does not require Court approval
       pursuant to MLBR 6004-1 (c)(2)(B)(ii).

16. The Bankruptcy Estate will be responsible for obtaining a certified copy of the
       Bankruptcy Court Order approving the sale. The Buyer will be responsible for the
       cost associated with the recording of the Bankruptcy Court Order and the deed
       conveying the Property to the Buyer.

17. From the sale proceeds the Bankruptcy Estate will receive a payment of $7,000 as
       a “carve out” from the Shellpoint mortgage, that will be used to pay the Estate’s
       administrative expenses and a dividend to creditors 2. The Trustee will hold these
       funds pending further order by the Court.

WHEREFORE, the Trustee requests that the Court enter an Order:
a.     authorizing him to sell the Property free and clear of liens, claims, encumbrances
       and interests;
b.     authorizing the distribution of the sale proceeds as set forth herein; and
c.     granting such other relief that is just and proper.
                                       David W. Ostrander, Trustee
Dated: May 21, 2021
                                    By: /s/ David W. Ostrander
                                       David W. Ostrander, Esq., BBO#554004
                                       Ostrander Law Office
                                       36 Service Center Road, P.O. Box 1237
                                       Northampton, MA 01061-1237
                                       T: (413) 585-9300 F: (413) 585-9490
                                       E: david@ostranderlaw.com


1
  The Trustee believes that this date will be extended as the sale closing is likely to occur after
this date.
2
  The “bar date” to file claims was April 13, 2020. As of the current date, twelve claims have
been filed, all unsecured and timely, in the total amount of approximately $22,747.


In re: Rene A. Bernier, Chapter 7, Case No. 19-30934-EDK                                 Page 3
  Case 19-30934        Doc 40   Filed 05/21/21 Entered 05/21/21 16:27:00     Desc Main
                                  Document     Page 4 of 4



UNITED STATES BANKRUPTCY COURT
DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

In re:
      Rene A. Bernier                                       Chapter 7

     Debtor                                                 Case No. 19-30934-EDK


   ORDER ON TRUSTEE’S MOTION TO SELL PROPERTY OF THE ESTATE BY
       PRIVATE SALE, FREE AND CLEAR OF LIENS AND ENCUMBRANCES
Upon consideration of the Trustee's Motion To Sell Property Of The Estate By Private
Sale, Free And Clear Of Liens And Encumbrances (“Motion To Sell Property Of The
Estate”), after notice and hearing, it is hereby

ORDERED that the Trustee's Motion To Sell Property Of The Estate, that being the real
property located at 115 Pasadena Street, Springfield, Hampden County, Massachusetts
(the “Property”), to Lamont and India Clemons (“Buyer”) for the price of one hundred
forty thousand dollars ($130,000.00) is allowed. It is further
ORDERED that the Trustee is authorized to make the following payments from the sale
proceeds without further Order of this Court: a) typical closing costs associated with the
sale of real estate; b) payment to Shellpoint Mortgage Servicing in satisfaction of its
mortgage on the Property; and c) a broker commission in the amount of $7,800 to be
split evenly between BK Global Real Estate Services, Teamwork Realty Group, LLC,
and Homes Logic Real Estate, each receiving $2,600. The Trustee is further authorized
to accept a payment in the amount of $7,000 for the Bankruptcy Estate and shall hold
these funds pending further Order of this Court. It is further
ORDERED that the Trustee is authorized to execute any and all documents to
effectuate the sale.


                                    _____________________________________
                                    Honorable Elizabeth D. Katz   Dated
                                    U.S. Bankruptcy Judge
